MEMORANDUM OF DECISION.
Jack Randall appeals from a judgment of the Superior Court (Penobscot County) entered on a jury verdict convicting him of two counts of rape, 17-A M.R. S.A. § 252 (1983 & Supp.1985-1986). Contrary to the first two contentions on appeal, the trial justice committed no abuse of discretion in granting the jury’s request to have certain trial testimony read back, see State v. Engstrom, 453 A.2d 1170, 1173 (Me.1982), or in returning the jury for further deliberation after an initial indication of deadlock. See State v. DeLong, 505 A.2d 803, 806 (Me.1986). A review of the prosecutor’s closing argument reveals no impropriety that constitutes a basis for vacating the judgment on the ground of obvious error. See State v. Hinds, 485 A.2d 231, 237 (Me.1984). Finally, viewing the evidence in the light most favorable to the State, the jury rationally could find beyond a reasonable doubt every element of the offense of rape. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.